Citation Nr: 0838423	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as secondary to exposure to Agent Orange, 
for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1970 to August 
1981.  The veteran died in September 2004 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for the cause of the 
veteran's death and denied service connection for chronic 
lymphocytic leukemia, for the purpose of accrued benefits.  
In August 2008, the appellant failed to report for a 
scheduled Travel Board hearing before a Veterans Law Judge.  

The record reflects that, in a January 2004 rating decision, 
the RO denied the veteran's claim of service connection for 
anemia as secondary to hyper-eosinophilic 
syndrome/myeloproliferative disorder, claimed as secondary to 
exposure to Agent Orange.  In May 2004 the veteran filed a 
notice of disagreement with the January 2004 rating decision.  
Received from the veteran in June 2004 was a claim for 
service connection for chronic lymphocytic leukemia, as 
secondary to exposure to Agent Orange.  In a July 2004 
letter, the RO advised the veteran that he could choose to 
have a Decision Review officer assigned to his case (the 
claim for service connection for anemia) or he could follow 
the traditional appeal process.  He was notified that, if the 
RO did not hear from him within 60 days, the case would be 
reviewed under the traditional appeal process.  
Unfortunately, the veteran died two months later.  

Received in August 2005 was the appellant's formal claim for 
dependency and indemnity compensation (on VA Form 21-534), 
including a claim for service connection for the cause of the 
veteran's death and an accrued benefits claim.  The RO 
adjudicated the claim for service connection for chronic 
lymphocytic leukemia, 

as secondary to exposure to Agent Orange, for accrued 
benefits purposes, but has yet to address the veteran's 
pending claim for service connection for anemia as secondary 
to hyper-eosinophilic syndrome/myeloproliferative disorder, 
as secondary to exposure to Agent Orange.  That issue is 
referred for appropriate action, and is inextricably 
intertwined with the accrued benefits claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The appellant basically contends that the cause of her 
husband's death (acute leukemia) is related to his exposure 
to Agent Orange in service.  She also contends, for accrued 
benefits purposes, that service connection is warranted for 
chronic lymphocytic leukemia, secondary to exposure to Agent 
Orange.  The record reflects that the veteran's claim for 
service connection for chronic lymphocytic leukemia was 
pending at the time of his death.

Private treatment records show that in December 1997 a 
laboratory report indicated that the veteran had marked 
eosinophilia.  A bone marrow consultation report in January 
1998 showed that the marked eosinophilia in both the bone 
marrow and peripheral blood was most suggestive of chronic 
eosinophilic leukemia or idiopathic hyper-eosinophilic 
syndrome.  It was noted that the veteran's CBC (complete 
blood count) needed to be monitored on a monthly basis and, 
if his WBC (white blood cell count) continued to rise, this 
might be early leukemia.  Subsequent treatment records dated 
through August 2003 showed that he continued to be followed 
for hyper-eosinophilic syndrome.

A VA examination in July 2003 showed diagnoses including 
eosinophilia of uncertain etiology; anemia, iatrogenic; and 
thrombocytopenia, iatrogenic.

Received from the veteran in July 2003 was a formal claim (on 
VA Form 21-526) for service connection due to exposure to 
Agent Orange in service.  He also submitted a Certificate of 
Appreciation, signed by a U.S. Air Force Colonel, indicating 
that from November to December 1972, the veteran assisted in 
the re-warehousing of 15,400 drums of herbicide orange.

The veteran's death certificate shows that he died in 
September 2004, and the cause of death was listed as acute 
leukemia, with renal failure and respiratory failure 
contributing to death, but not resulting in the underlying 
cause of death.  The approximate interval between the onset 
of acute leukemia and death was noted as one month.  It was 
also noted that at the time of his death, the veteran was an 
inpatient at Northeast Methodist Hospital.  A review of the 
record shows that no attempt to obtain the records of the 
veteran's terminal hospital records has been made.  Because 
those records may provide additional insight into the cause 
of the veteran's death, on remand, pursuant to VA's duty to 
assist, an attempt to obtain such records should be made.

With regard to the accrued benefits claim, the Board notes 
that on October 10, 2008, the Veterans' Benefits Improvement 
Act of 2008, was signed by the President.  Public Law No. 
110-389.  This omnibus legislation covers a wide a variety 
and number of subjects.  Section 212 ("Substitution upon 
death of claimant") of the new statute allows a person who 
would potentially be able to receive accrued benefits to be 
substituted for the veteran for purposes of completing the 
claim.  However, the statute, at subsection 212(c), provides 
that it applies only in cases where the veteran has died on 
or after the date of enactment.  Thus, the present claim for 
accrued benefits may be adjudicated under previously-existing 
law.



Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
appellant, attempt to obtain the veteran's 
terminal hospital records from Northeast 
Methodist Hospital.  

2.  Re-adjudicate the pending claims for 
service connection for the cause of the 
veteran's death and accrued benefits.

3.  If the adjudication above does not 
result in a complete grant of all benefits 
sought by the appellant, she and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
ecision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

